Mr. Justice Milburn:
I dissent. I do not think that it is necessary to use the exact language of the statute in order to state in the pleading the ultimate fact to be proven. If the words used in the complaint imply and express the meaning embraced within the definition of the statute, this ought to be sufficient, in my opinion. I think that the complaint alleges that the defendant was guilty of the “repeated infliction of grievous bodily injury, ’ ’ although the exact words of this phrase are not employed in the pleading.
The complaint alleges, among other things, that the plaintiff “frequently abused and maltreated her, causing her great mental and bodily pain, suffering and anguish”; “frequently, while plaintiff was sick and under the doctor’s care, the defendant treated and used plaintiff in a cruel and inhuman manner, the particulars of which are too indecent to be here repeated in detail”; “the defendant struck plaintiff a violent blow, and drove her with great force against the barn, * * * causing plaintiff great bodily suffering; * * * the defendant beat, bruised and choked plaintiff; * * * the defendant shoved plaintiff violently upon the floor and held her down in such position and then dragged her into another and adjoining room, where he released plaintiff; * * ® and then grabbed plaintiff by the arms with such great force and violence as to cause her great bodily pain and suffering; that she screamed in agony, and that thereupon defendant, to stop her said screaming, choked her, and again threw her upon the floor, and while she was *412there, held her by the neck and shoulders, dragging her with great force and violence across the room and threw her out of the house down two steps, and upon the ground with such force and violence as to bruise and wound her seriously, causing her further pain and suffering, and rendering her unable to attend to her household duties for about a week thereafter; * # # that all of the foregoing treatment of plaintiff by defendant has greatly broken her health and caused her great bodily and mental pain and suffering.”
Rehearing denied March 19, 1906.
There was not any demurrer to this complaint on the ground of any ambiguity or uncertainty. The statute does not require that the injuries inflicted should be permanent; nor does it say how often the grievous bodily injuries have to be repeated. Inflicting one grievous bodily injury to-day and inflicting one to-morrow, in my opinion would constitute the repeated infliction of grievous bodily injury. “Grievous,” among other things, means “painful.” “Injury” also includes in its meaning a “hurt.”
I am of the opinion that the above statement of facts, if proven, would, under the definition of “extreme cruelty” given in the statute and quoted in the opinion, warrant a finding that the defendant had been guilty of extreme cruelty. If a complaint in a divorce case should allege that the husband on one day had chopped off the right foot of the wife maliciously, and two days afterward had chopped off the other foot maliciously, it does not appear to me that it would be necessary for the complaint to go further and, in the exact language of the statute, charge that the defendant had inflicted bodily injury dangerous to life upon his wife. I think it would be also a sufficient allegation of infliction of “repeated grievous bodily injury.” I think the complaint is sufficient.
I agree, however, with what is said in the opinion as to the matter of alimony.